Taylor, P. J., and O’Connor, J., concur. Supplemental Opinion Filed on Petition For Rehearing. We have heretofore, on the sixth day of April, 1927, filed an opinion in this case. On April 16,1927, a petition for rehearing was filed by the plaintiff, which petition was duly allowed. After a re-examination of the issues presented, and the cases to which our attention has been called, we have concluded not to alter the decision which we announced in the opinion above referred to. Such decision and opinion are, therefore, hereby reaffirmed. In addition to the foregoing, we would say, as to the cases of Turner v. Turner, 104 Ill. App. 253, and Pike v. Pike, 123 Ill. App. 553, referred to in the petition for rehearing, that we find nothing in the Turner case, contrary to what we have said in our opinion heretofore filed, beyond a parenthetical remark made by the writer of the opinion in the Turner case, which had nothing to do with the issue there involved; and, further, that we are unable to agree with the holding in the Pike case. The wording of the statute, with reference to the payment of solicitors ’ fees by a defendant in a divorce case, is entirely clear, and there should be no difficulty about complying with the requirement which the statute makes, and that was not done in the case at bar. For the foregoing reasons, and those set forth in the opinion previously filed, the order of the superior court is reversed. Order reversed. Taylor, P. J., and O’Connor, J., concur.